Citation Nr: 1636262	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing has been associated with the claims file.  The Board notes that at the hearing, the Veteran requested a 60 day period to submit additional evidence.  Additional evidence has been associated with the Veteran's file and the Veteran has waived local jurisdiction review of the evidence.  Therefore, this appeal is properly before the Board.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.  


II.   Sinusitis

Disability evaluations are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher disability rating for his service-connected sinusitis, which is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514), a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

On examination in April 2010, the Veteran stated that he had nasal and sinus congestion, accompanied by intermittent runny nose and headache.  The examiner noted that a CT scan of the Veteran's sinuses performed in February 2010 was consistent with chronic sinusitis.  The Veteran stated that his headaches affect his daily life activities so he will sit down for 2-3 hours and take Tylenol so the headache resolves.  The Veteran denied any incapacitation that required rest in bed and treatment by the physician.  The examiner noted that the Veteran had normal nares and mucous membrane with no polyps, no nasal obstruction, and no tenderness of the sinuses. 

On VA examination in March 2011, the examiner noted that the Veteran experiences headaches approximately four times a week.  The examiner indicated that when the Veteran is symptomatic, he has difficulty concentrating because of headache pain.  The description of anti-biotic treatment was no more precise than "often receiv[ed]."  The examiner noted that the Veteran's septum is midline and there was no inferior turbinate hypertrophy or nasal polyps visualized on anterior rhinoscopy.  The examiner stated that there was 0% obstruction of the nasal passageways and nasal mucosa was normal.  The Veteran had white frothy mucous along both of his nasal cavities.

On VA examination in April 2012, the Veteran stated that his chronic sinusitis had not changed.  He had daily white or mucoid nasal drainage and congestions, and reported 4 to 5 infections a year requiring antibiotic treatment.  The Veteran was taking fexofenadine and using fluticasone spray which only gave mild improvement of symptoms.  The Veteran reported chronic sinus headaches on both sides of his forehead, maxillary area, and back of head four times a week.  The Veteran denied having migraine headaches with flashes of light or aura.  The Veteran stated he took Tylenol for his headaches.  The Veteran reported non-incapacitating episodes of chronic sinusitis five times a year.  The Veteran also reported having two incapacitating episodes of sinusitis requiring prolonged antibiotics treatment. 

The Veteran testified at his March 2016 Board hearing that he sees his doctors two to three times a year for antibiotics related to his recurrent sinus infections.  Private treatment records from April 2016 indicate that the Veteran was treated for recurrent sinus infections on 16 occasions since 2010 that required prolonged courses of different antibiotics. 

To warrant a 30 percent disability rating, the evidence must show more than six non-incapacitating episodes a year or three or more incapacitating episodes a year. Considering all of the evidence as noted above, and resolving reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 30 percent is warranted.  Private treatment records show that the Veteran has had almost three episodes of infections requiring prolonged antibiotics every year during the entire appeal period.  Although the characteristics of those episodes and the length of anti-biotic treatment was not described with precision, the Veteran's history is broadly understood as including prolonged courses of treatment on those occasions such treatment is necessary, which reasonably infers the need for bed rest.  In this regard, while the Veteran only reported 2  incapacitating episodes in the prior year at his April 2012 VA examination, the more expansive history related by his private provider records makes it reasonable to conclude the minimum number of episodes needed for a 30 percent evaluation occurred in this case.  

A 50 percent rating is not warranted as it has not been shown that the Veteran has had radical surgery with chronic osteomyelitis; nor does the Veteran allege or the record show that the Veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The Board has also considered the potential application of other various provisions for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's treatment records and hearing testimony show that he experiences incapacitating episodes requiring prolonged antibiotics related to his sinusitis.  The Veteran also has indicated that he experiences headaches.  The rating code contemplates this symptomology and there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).

The Board notes that the Veteran filed a claim for TDIU based on his service-connected degenerative changes, status post left knee meniscectomy with residual scar, bronchial asthma, chronic sinusitis, and degenerative arthritis, right knee, in March 2014.  However, the Veteran has not asserted, and the record does not establish, that the Veteran's chronic sinusitis alone causes him to be unemployable.  Moreover, this claim was denied in December 2014, and has not been appealed.  Therefore, the Board finds that a claim of entitlement to TDIU is not presently before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 






	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a rating of 30 percent for chronic sinusitis is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


